On Appellant’s Motion for Rehearing
DICE, Commissioner.
A statement of facts filed with the clerk of the trial court within the time required by law is now before us and will be considered.
State Highway Patrolman Herman E. Moore testified, that on the night in question, he observed the appellant in the Park Inn, in the City of Sonora drinking a bottle of beer; that upon hearing appellant curse he went to where he was, told him to stop and to go home and not drive his truck; that appellant was drunk and later appellant came out, got in his truck, backed out on the Junction-Ozona road and drove up the road past an elementary school where he stopped appellant, placed him under arrest and took him to jail. He further testified that when he took appellant to jail he staggered, had an odor of alcohol on his breath, did not have normal use of his physical and mental facilities and that he was intoxicated.
Royce Franklin, called as a witness by the State, testified that he was with Patrolman Moore on the night in question, corroborated the patrolman’s testimony and expressed his opinion that appellant was intoxicated.
*423As a witness in his own behalf appellant admitted being in the Park Inn on the night in question, admitted drinking two bottles of beer and driving the truck after Patrolman Moore told him not to. He testified he drove the truck because he did not think he was drunk; did not think the patrolman had any right to tell him to stay out of the truck and that he had complete control of the truck at all times.
The evidence is sufficient to support the jury’s verdict; and no reversible error appearing;
The motion for rehearing is overruled.
Opinion approved by the Court.